NOT FOR PUBLICATION

                    UNITED STATES COURT OF APPEALS
                                                                            FILED
                            FOR THE NINTH CIRCUIT
                                                                             MAR 25 2016
                                                                         MOLLY C. DWYER, CLERK
                                                                           U.S. COURT OF APPEALS
C. L., a minor by and through his parent          No. 14-55119
and guardian ad litem V.L,
                                                  D.C. No. 2:12-cv-09713-CAS-
              Plaintiff - Appellant,              PJW

 v.
                                                  MEMORANDUM*
LUCIA MAR UNIFIED SCHOOL
DISTRICT,

              Defendant - Appellee.


                   Appeal from the United States District Court
                       for the Central District of California
                   Christina A. Snyder, District Judge, Presiding

                     Argued and Submitted February 10, 2016
                              Pasadena, California

Before: KLEINFELD, McKEOWN, and IKUTA, Circuit Judges.

      C.L., an autistic child, appeals the district court decision affirming an

Administrative Law Judge’s (“ALJ”) findings that (1) his school district, Lucia

Mar Unified School District (“Lucia Mar”), properly implemented an



        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
individualized education plan (“IEP”) that went into effect in January 2011, and (2)

an IEP offered by Lucia Mar to C.L. in February 2012 was an offer of free and

appropriate public education under the Individuals with Disabilities Education Act,

20 U.S.C. § 1415 et seq. We have jurisdiction under 28 U.S.C. § 1291. We affirm.

      Lucia Mar argues that the district court should have dismissed C.L.’s appeal

of the ALJ’s decision as untimely. The IDEA imposes a 90-day statute of

limitations for appealing an administrative decision, 20 U.S.C. § 1415(i)(2)(B), and

California adopts this same 90-day time frame for such appeals. Cal. Educ. Code

§ 56505(k). Due to the ambiguity surrounding the effect of two corrected

decisions following the first decision on August 10, 2014, we assume without

deciding that the appeal was timely filed.

      We adopt the district court’s very careful and well-reasoned decision as to

the January 2011 IEP. Lucia Mar properly implemented the January 2011 IEP in

the school setting, because there were no major discrepancies between the

behavioral services required by C.L.’s IEP and those provided by Lucia Mar. See

Van Duyn ex rel. Van Duyn v. Baker Sch. Dist. 5J, 502 F.3d 811, 818–25 (9th Cir.

2007). Neither the January 2011 IEP, nor any subsequent amendment, required

Lucia Mar to provide C.L. with behavioral services in the home setting, and C.L.




                                             2
introduced no evidence to establish that Lucia Mar had any obligation to provide

such services in the home.

      The question of whether the February 2012 IEP was an offer of free and

appropriate public education is moot, because C.L.’s mother consented to all parts

of that IEP in August 2015. See Murphy v. Hunt, 455 U.S. 478, 481 (1982) (“[A]

case becomes moot when the issues presented are no longer live or the parties lack

a legally cognizable interest in the outcome.” (quotations omitted)).

      AFFIRMED.




                                          3